ROSSMAN, J.
 We treat defendants’ petition for review in this case as a petition for reconsideration, ORAP 9.15, and allow it to correct a factual error in our opinion. 122 Or App 306, 858 P2d 142 (1993). We erroneously understood that, in reliance on defendants’ 1987 promise to sell Sun Country to plaintiffs after bankruptcy, plaintiffs deeded their 35 percent interest in the stock of Settler’s Corner to Settler’s Corner. In fact, the record shows that plaintiffs deeded to Settler’s Corner only their interest in the real property, not their interest in the corporation. We correct our misstatement of the facts, but it does not change our conclusions, based on Frances Franklin’s testimony, that defendants are estopped to assert the Statute of Frauds, that there were no material terms left to be decided or that the parties had a final, enforceable agreement for the sale of Settler’s Corner to plaintiffs at a price of $50,000 cash before April 19, 1991, or $60,000 at nine percent annual interest, with monthly payments of $525 over 20 years.
Reconsideration allowed; opinion modified and adhered to as modified.